  19-23534-rdd         Doc 4      Filed 08/26/19 Entered 08/26/19 16:37:19              Main Document
                                                Pg 1 of 4



KIRBY AISNER & CURLEY LLP
Proposed Attorneys for the Debtor
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                              Chapter 11
INSPIRION, INC.,                                              Case No. 19-23534 (rdd)

                                     Debtor.
----------------------------------------------------------X

                APPLICATION FOR ORDER PURSUANT TO SECTIONS 327(e)
                  AND 328(a) OF THE BANKRUPTCY CODE AUTHORIZING
               THE EMPLOYMENT OF SPOLZINO SMITH BUSS & JACOBS, LLP
                  AS SPECIAL LITIGATION COUNSEL FOR THE DEBTOR

 TO:           THE HONORABLE ROBERT D. DRAIN,
               UNITED STATES BANKRUPTCY JUDGE:

          The above-captioned Debtor and Debtor-in-Possession (the "Debtor"), files this

 application (“Application”) seeking entry of an order authorizing the employment of Spolzino

 Smith Buss & Jacobs LLP as special litigation counsel. In support of its Application, the Debtor

 respectfully sets forth and alleges as follows:

                                                   Jurisdiction

          1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§157 and

 1334. This is a core proceeding within the meaning of 28 U.S.C. §157(b)(2). Venue is proper

 pursuant to 28 U.S.C. §§1408 and 1409.

          2.      The statutory basis for relief requested herein is §§327(a) and 328(a) of title 11 of

 the United States Code, 11 U.S.C. §§101, et seq., as amended by the Bankruptcy Abuse Prevention

 and Consumer Protection Act of 2005 (the “Bankruptcy Code”) and Rules 2014(a) and 6003 of the



                                                         1
 19-23534-rdd       Doc 4     Filed 08/26/19 Entered 08/26/19 16:37:19             Main Document
                                            Pg 2 of 4



Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                             Background

        3.      On August 26, 2019, (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. The Debtor has continued in possession of

its property and the management of its business affairs as debtor-in-possession pursuant to

§§1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner or statutory committee has

been appointed.

        4.      The Debtor is a construction company offering general contractor services,

construction management services and advisory services since 2010.

        5.      The Debtor’s intent is to maximize the value of its assets for creditors, to resolve

litigation costs that have been draining the Debtor, to undertake cost-cutting measures, and to

restructure its affairs for the benefit of the Debtor’s creditors and estate.

                                          Relief Requested

        6.      The Debtor seeks to retain Spolzino Smith Buss & Jacobs, LLP (“SSBJ”), subject

to the approval of this Court, as special litigation counsel in accordance with §§ 327(e) and

328(a) of the Bankruptcy Code, to represent the Debtor.

        7.      The Debtor believes that the retention of SSBJ with regard to the Debtor’s

dispute with one of its subcontractors, Sky Management, Inc. (“Sky”), and a related litigation

commenced by Kenneth Hart, is necessary to protect and preserve the Debtor’s estate for the

benefit of all of creditors while the Debtor seeks to establish a plan of reorganization.

        8.      Applicant believes that SSBJ is well qualified to assist it as litigation counsel.

Attorneys at SSBJ have extensive construction litigation experience. Subject to the approval of

this Court, the professional services that SSBJ will render to the Debtor include, without
 19-23534-rdd       Doc 4     Filed 08/26/19 Entered 08/26/19 16:37:19           Main Document
                                            Pg 3 of 4



limitation, the following:

                a. Prosecute the Debtor’s claims against Sky and defend the Debtor against

                    Sky’s claims.

                b. Resolve the claims by Hart against the Debtor, including litigation.

                c. Undertake discovery, if appropriate.

                d. Prosecute or defend motions for summary judgment, if appropriate.

                e. Attempt to reach a consensual resolution of all disputes, including potentially

                    through the Court’s mediation process.

                f. Represent the Debtor at trial, if necessary.


        9.      To the best of the Debtor’s knowledge, information and belief, the members,

counsel, associates and paraprofessionals of SSBJ do not have any connection with the Debtor,

its creditors or any other party in interest, or their respective attorneys.

        10.     The Debtor is satisfied that SSBJ neither represents nor holds any adverse interest

to the Debtor, which would preclude it from acting as special litigation counsel to the Debtor in

matters upon which it is to be engaged, and that its employment is necessary and would be in the

best interests of the Debtor, its creditors and its estate at large.

        11.     SSBJ is not a pre-petition creditor of the Debtor. The Debtor is satisfied that SSBJ

neither represents nor holds any adverse interest to the Debtor, which would preclude it from

acting as special litigation counsel to the Debtor in matters upon which it is to be engaged, and

that its employment is necessary and would be in the best interests of the Debtor, its creditors

and its estate at large.
 19-23534-rdd       Doc 4       Filed 08/26/19 Entered 08/26/19 16:37:19        Main Document
                                              Pg 4 of 4



        12.     SSBJ will apply to the Court for allowance of compensation and reimbursement

of expenses in accordance with the applicable provisions of the Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure and Orders of this Court.

        13.     No previous application for the relief sought herein has been made by the Debtors

to this or any other Court.

        WHEREFORE, the Debtor respectfully requests the entry of the pre-fixed proposed

order authorizing it to employ and retain Spolzino Smith Buss & Jacobs LLP as special litigation

counsel in the Chapter 11 case and granting the Application together with such other and further

relief as is just and proper.


Dated: Irvington, New York
       August 26, 2017
                                              INSPIRION, INC.

                                              /s/ Alen Gershkovich
                                              __________________________
                                              By: Alen Gershkovich, President
